KNOLL, J.,
would grant.
| j Because I find the judgment of the District Court represents a declaration of unconstitutionality, the Court of Appeal’s judgment is an absolute nullity under La. Code Civ. P. art.2002. When the appellate court notices an absolute nullity, the court is empowered to vacate or correct the judgment on its own motion. See Mack v. Wiley, 07-2344 (La.App. 1 Cir. 5/2/08), 991 So.2d 479, 486, writ denied, 08-1181 (La.9/19/08), 992 So.2d 932. Accordingly, I would grant and docket this case as an appeal to this Court.
GUIDRY, Justice, would grant the application for reconsideration for the same reasons given in reference to the original writ application.